3Jn tbe mtniteb f@tates QCourt of jfeberal QCiaitns
                                    No. 18-1118C
                             (Filed September 16, 2019)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                        *
                                  *
FAREED SEPEHRY-FARD,              *
                                  *
                 Plaintiff,       *
                                  *
      V.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *
                                 ORDER

        Plaintiff's case was dismissed on August 30, 2019, for lack of subject-matter
jurisdiction. Sepehry-Fard v. United States, No. 18-1118C, 2019 WL 4137497 (Fed.
Cl. Aug. 30, 2019). On September 13, 2019, plaintiff filed a motion requesting an
enlargement of the time period in which he must file a Rule 59(e) reconsideration
motion or a Rule 60 motion for relief from judgment. ECF. No. 19. Plaintiff also
moved to seal the exhibits attached to his filing and to stay all proceedings for
health reasons. Id. But according to Rule 6(b)(2) of the Rules of the United States
Court of Federal Claims (RCFC), "[t]he court must not extend the time to act under
RCFC 52(b), 59(b), (d), and (e), and 60(b)." RCFC 6(b)(2) (emphasis added). The
Federal Circuit has held that these deadlines are "firm" and "not to be altered even
by the court." Progressive Indus., Inc. v. United States, 888 F.3d 1248, 1255 (Fed.
Cir. 2018). Accordingly, Mr. Sepehry-Fard's motion for an enlargement of the time
period for filing RCFC 59(e) and RCFC 60 motions is DENIED. Similarly, his
motion for a stay of proceedings, which would amount to the same thing as a time
extension, must also be DENIED. Plaintiffs motion for leave to file under seal the
letter to his physician is GRANTED.

IT IS SO ORDERED.

                                                                                  J     .....
                                                                                ,·: